Title: To George Washington from Thomas Bee, 14 January 1793
From: Bee, Thomas
To: Washington, George



Dear Sir
Charleston [S.C.] 14 January 1793.

The Office of Surveyor of the Customs for this Port being vacant by the death of Mr Weyman—I have presumed once more to trouble your Excellency & to Sollicit you, in favor of my Brother Joseph Bee, who has by the Events of the War lost the greatest part, if not the whole of a very handsome property, and has now a Wife and three Children to support—he was one of those who was captured at the fall of Charleston in 1780, & from his known Opposition to the British, sent among others to St Augustine, after his Exchange, he joined the Southern Army as a Volunteer in Col. [William] Washingtons Cavalry, where he continued in constant service, until the Evacuation of this Town.
Mr Izard & major Butler will be able to give any further information that may be deemed requisite, with sentiments of the greatest Esteem & respect I remain your Excellencys most Obt & very hume Servant

Tho. Bee

